Citation Nr: 0814773	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  05-22 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION


The veteran served on active duty from September 1944 to June 
1946 and from December 1950 to April 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
noncompensable service connection for bilateral hearing loss, 
effective September 7, 2004.  

In March 2006 the veteran withdrew in writing his request for 
a hearing before a member of the Board.  Regulations provide 
that a veteran may withdraw a hearing request at any time 
before the date of the hearing.  See 38 C.F.R. § 20.704(e) 
(2007).


FINDINGS OF FACT

Since the effective date of service connection, September 7, 
2004, the veteran's service-connected hearing loss has been 
manifested by an auditory acuity level of no more than I in 
the right ear and VI in the left ear.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2007); 38 C.F.R. § 4.85, DC 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The veteran's hearing loss claim arises from his disagreement 
with the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

Background and Analysis

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When rating a service-connected 
disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in this case the 
veteran timely appealed the ratings initially assigned for 
his hearing loss on the original grant of service connection.  
The Board must therefore consider entitlement to staged 
ratings for different degrees of disability since the 
original grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).

The veteran's bilateral hearing loss is rated according to a 
mechanical application of the rating schedule, using numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations 
of bilateral defective hearing range from noncompensable to 
100 percent.  The basic method of rating hearing loss 
involves audiological test results of impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests (Maryland CNC), together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels ranging from 
numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2007).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing, as defined in 38 
C.F.R. § 4.86 (2007).  This alternative method provides that 
when the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa of 38 C.F.R. § 4.85, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  In 
this case, however, the veteran's test results do not meet 
the numerical criteria for such a rating based on an 
exceptional pattern of hearing.  Furthermore, no audiologist 
has certified that the speech discrimination test is no 
appropriate because of language difficulties, speech 
discrimination scores, or for any other reason, so the use of 
Table VIa is not warranted.  38 C.F.R. § 4.85(c) (2007).

The clinical evidence of record since the effective date of 
service connection, September 7, 2004, consists of a VA 
audiological examination dated in January 2005.  At that 
time, the veteran's pure tone thresholds, in decibels, were 
measured as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
40
40
LEFT
35
45
70
65
80

The averages were 35 in the right ear and 65 in the left ear.  
Speech recognition ability under the Maryland CNC speech 
recognition test was 92 percent in the right ear and 68 
percent in the left ear.  

With respect to the veteran's right ear, applicable law 
provides that an average pure tone threshold of 35 decibels 
along with speech discrimination of 92 percent warrants a 
designation of Roman Numeral I under Table VI of 38 C.F.R. § 
4.85.  With respect to his left ear, the average pure tone 
threshold of 65 decibels along with speech discrimination of 
68 percent warrants a designation of Roman Numeral VI under 
Table VI of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. 
§ 4.85, where the right ear is at Roman Numeral I and the 
left ear is at Roman Numeral VI, a noncompensable rating is 
warranted under DC 6100.  

The Board acknowledges that the veteran has also submitted 
the results of a December 2002 private audiological 
examination.  However, that audiological examination occurred 
more than one year prior to the date that the veteran filed 
his claim for service connection for bilateral hearing loss 
on September 7, 2004.  Therefore the Board finds that its 
probative value is outweighed by the more recent January 2005 
audiological examination showing bilateral hearing loss 
warranting no more than a noncompensable rating.  In any 
event, the December 2002 examination did not reveal bilateral 
hearing loss that exceeded the level of hearing loss 
manifested in the veteran's subsequent examination of record.  

The veteran's January 2005 audiometric examination is the 
only clinical evidence of record that is valid and complete 
for rating purposes.  No other competent evidence showing 
more severe hearing loss has been submitted.  Thus, the Board 
finds that the disability has not warranted a compensable 
rating at any time since the original date of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has considered the statements submitted by the 
veteran, his spouse, and his college friend regarding the 
severity of his service-connected bilateral hearing loss.  
However, the audiometric examination results, as compared to 
the rating criteria, do not warrant a compensable rating for 
hearing loss.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for an 
increased rating for bilateral hearing loss, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

This determination is based on application of provisions of 
the VA's Schedule for Rating Disabilities.  There is no 
showing that the veteran's bilateral hearing loss reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of a compensable evaluation on an extraschedular 
basis.  See 38 C.F.R. § 3.321(b)(1).  Indeed, there is no 
indication that the condition results in marked interference 
with employment, i.e., beyond that contemplated in the zero 
percent rating.  The condition is also not shown to warrant 
frequent, or indeed, any periods of hospitalization, or 
otherwise render impractical the application of the regular 
schedular standards.  In light of the above, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


